Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “sends data to control system” in line 27.  It appears as though it should read “sends data to the control system”.  Appropriate correction is required.

2.	Claim 9 is objected to because of the following informalities:  Claim 9 recites “wherein cooling system” in line 17.  It appears as though it should read “wherein the cooling system”.  Appropriate correction is required.

3.	Claim 19 is objected to because of the following informalities:  Claim 19 recites “the UV light source” in lines 20 and 25.  These limitations should read “the top UV light source” for claim language clarity and consistency.  Appropriate correction is required

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“air cooling system” in claims 8, 12
“vibrating apparatus” in claims 1, 17, 19
“control system” in claims 1, 12, 19

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “air cooling system” is an air conditioner (see para [0032] of the specification). 
The corresponding structure for the “vibrating apparatus” is a shaker or shaker system (see para [0035] of the specification).  
The corresponding structure for the “control system” is a device with a user input and microprocessor that runs a program or algorithm (see para [0032] of the specification).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the conveyor" in line 15 and is indefinite. It is unclear if the phrase "the conveyor" is referring to the "conveyor system" in line 1 or the "conveyor belt" in line 7. 
Claims 2 and 3 both recite the limitation “configured to measure a measured UV light intensity” which is indefinite because it is unclear how one can measure a value that is already measured. It appears as though the claim should read “configured to measure an emitted UV light intensity” or “configured to measure a UV light intensity”.
Claim 9 recites “the UV light source” in line 2.  However, it is unclear which UV light source this limitation is referring back to in claim 1 as claim recites both a “top UV light source” and a “bottom UV light source”.   Therefore, the claim is indefinite. 
Claim 12 recites “the UV transmission conveyor belt” in lines 18-19. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites "the conveyor" in line 15 and is indefinite. It is unclear if the phrase "the conveyor" is referring to the "conveyor system" in line 1 or the "conveyor belt" in line 6. 
Claim 19 recites “the inlet air” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “the UV transmission conveyor belt” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “an air inlet duct” in line 2.  However, claim 19 from which claim 21 depends, already recites an “inlet air duct”.  It is unclear if the recitation of claim 21 is referring to the same or different inlet air duct of claim 19.  Therefore, the claim is indefinite.  
Claim 21 recites “the plurality of UV light sources” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the bottom UV light source” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8, 10-11 and 13-18 are rejected for at least the reasons above with regards to claims 1-3, 9 or 12 by virtue of claim dependency. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leech (US 2015/0024096 A1)  in view of DeVries (US 2011/0272250 A1) and Steffen (US 2007/0059410 A1).
Regarding claim 1, Leech discloses (figures 1-3; para [0026]-[0028]) a disinfecting conveyor system comprising: a) a control system (see figure 2 – control panel with buttons located on the side of the first housing 22); b) an enclosure (first housing 22) comprising: i) a length from an inlet end to an outlet end (see figure 2 – housing 22 has a length from infeed end 24 to discharge end 26); ii) an inlet (opening at infeed end 24); iii) an outlet (opening at discharge end 26); c) a conveyor belt (link-type conveyor 12 – see figure 2) comprising: i) a receiving end (end of conveyor 12 at infeed end 24) and a delivery end (end of conveyor 12 at the discharge end 26); ii) a top surface and a bottom surface (see fig. 2-3, conveyor 12 has a top surface that product 18 sits on and a bottom surface opposite the top surface); and iii) a top span and a bottom span (see fig. 2-3, conveyor 12 has a top span that product 18 sits on and a bottom span opposite the top span); iv) a width from a first edge to a second edge (see figure 2 – conveyor 12 has a width from one edge to the other); v) an edge portion (outside edge of the conveyor belt 12); vi) a product portion (portion of conveyor 12 where product 18 is placed – see figures 2-3) extending between the first and second edge portions that is at least UV translucent having at least 50% UV light transmission therethrough (conveyor belt 12 is a link-type conveyor and figure2 shows that more than 50% of the conveyor belt 12 is open thereby permitting at least 50% of UV transmission); 
	DeVries teaches (para [0037]) a belt tracking system (belt tracking apparatus 2) that has a belt tracking sensor (sensor rollers 26, 28) that detects a position of the belt and adjusts the belt tracker to move the conveyor belt to have proper tracking and reduce wear on the edges of the belt.  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leech to include a belt tracking system having a belt tracking sensor as taught by DeVries, in order to maintain proper conveyor belt tracking and reduce wear on the edges of the conveyor belt from any mistracking that may occur. 
	Steffen discloses a conveyor system for treating food items with UV light wherein the system includes a vibrating apparatus (excenter rolling-shaking element) for vibrating the conveyor belt to cause the food items to turn over and increase exposure to the UV light treatment (see para [0099] and [0109]).   
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leech to include a vibration apparatus for 
Regarding claims 8-10, Leech discloses an air cooling system (blowers 48) configured to cool an inlet air flow to produce a cooled air flow for deliver as a process air into the enclosure and cool the top and light source (see fig.3, para [0028] – Leech discloses cooling blowers (48) that cool inlet air begin delivered as process air to the enclosure, the cooling air flowing over the top UV light source as indicated by the arrows in fig. 3).   
Regarding claim 11, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by the combination of Leech, DeVries, and Steffen and the apparatus of the combination is capable of being used to treat a food product having an average a particle size of less than 50mm as evidenced by the large size of the conveyor system of Leech (Leech discloses that the system can be used for beef, poultry, seafood – para [0030]).  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of the combination of Leech, DeVries, and Steffen (see MPEP §2114).

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leech in view of DeVries and Steffen as applied to claim 1 above, and further in view of Brueck et al. (US 2011/0155915 A1).
	The combination of Leech, DeVries, and Steffen is set forth above with regards to claim 1 but the combination does not appear to teach a UV light sensor within the enclosure configured to measure a measured UV light intensity and provide said measured UV light intensity to the control system.
	Brueck et al. discloses a UV sterilization system that includes a conveyor system (see figs. 5a, 5b) for sterilizing containers passing along the conveyor belt (511) using UV lights (515) (para [0043]).   The system includes UV intensity sensors in the treatment zone for measuring and monitoring the UV 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the disinfecting conveyor of Leech and include a UV light sensor within the enclosure configured to measure a measured UV light intensity and provide said measured UV light intensity to the control system as taught by Brueck et al. in order to monitor and adjust UV light intensity to ensure complete disinfection of the product being treated.

12.	Claims 12-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leech et al. (US 2015/0024096 A1) (hereinafter “Leech”) in view of Newman (USPN 7, 234,586).  
Regarding claims 12-13, 15, and 18, Leech discloses (figures 1-3; para [0026]-[0028]) a disinfecting conveyor system comprising: a) a control system (see figure 2 – control panel with buttons located on the side of the first housing 22); b) an enclosure (first housing 22) comprising: i) a length from an inlet end to an outlet end (see figure 2 – housing 22 has a length from infeed end 24 to discharge end 26); ii) an inlet (opening at infeed end 24); iii) an outlet (opening at discharge end 26); c) a conveyor (link-type conveyor 12 – see figure 2) comprising: i) a receiving end (end of conveyor 12 at infeed end 24) and a delivery end (end of conveyor 12 at the discharge end 26); ii) a top surface and a bottom surface (see fig. 2-3, conveyor 12 has a top surface that product 18 sits on and a bottom surface opposite the top surface); and iii) a top span and a bottom span (see fig. 2-3, conveyor 12 has a top span that product 18 sits on and a bottom span opposite the top span); iv) a width from a first edge to a second edge (see figure 2 – conveyor 12 has a width from one edge to the other); v) a UV translucent edge portion (outer edge portion of conveyor 12 near the edge has opens between the links and the outer edge comprises a support material that is a solid edge material – see figure 2); vi) a product portion (portion of conveyor 12 where product 18 is placed – see figures 2-3) extending between the 
However, Leech does not appear to disclose that the conveyor (12) is a conveyor belt.  
Newman discloses (see col. 5, line 11 to col. 6, line 26) a disinfecting conveyor system that uses a UV transmissive conveyor belt (10) for moving food.  The conveyor belt has UV lamps (202, 205) positioned above and below the belt for exposing the conveyor to UV light.  The UV transmissive conveyor belt (10) is made of a UV transmissive material, plastic mesh, or interlocking steel (col. 5, lines 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Leech and make the conveyor (12) as a conveyor belt since Newman discloses UV transmissive conveyors employed as belts are suitable for moving products through an enclosure were the conveyor is exposed to UV light for disinfection.  

13.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leech in view of Newman as applied to claim 12 and 15 above, and further in view of Hokao (USPN 4,899,872).
	Leech in view Newman is set forth above with regards to claims 12 and 15.  However, the combination does not appear to disclose that the edge portion of the conveyor belt has a fabric support material or a folded portion. 
	Hokao discloses (abstract; figures 9-10; col. 1, lines 5-10; col. 5, lines 33-42) a conveyor belt (32) (see figures 9-10) that is anti-weaving due to a support structure (guide member 34 formed of cords twisted together and attached to the belt.  The guide member 34 is considered to be the claimed “fabric” due to the twisted cords and function of the member) and a folded edge portion (see figure 10).  The conveyor belt maintains a straight track and prevents weaving or zig-zagging.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Leech and Newman and include a fabric support material and a folded edge portion on the conveyor belt as taught by Hokao in order to improved conveyor belt tracking and prevent weaving or zig-zagging of the belt.
14.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leech in view of Newman as applied to claim 12 above, and further in view of Steffen.  
	Leech in view of Newman is set forth above with regards to claim 12 but does not appear to teach a vibrating apparatus to vibrate the conveyor belt.  
	Steffen discloses a conveyor system for treating food items with UV light wherein the system includes a vibrating apparatus (excenter rolling-shaking element) for vibrating the conveyor belt to 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Leech to include a vibration apparatus for vibrating the conveyor belt to cause the food items to turn over and increase exposure to the UV light treatment as the food passes though the enclosure as taught by Steffen.   

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/053,673 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of present claim 12 are fully disclosed in claims 1-2 of Application 16/053,673.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
17.	Claims 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record, alone or in combination, fails to teach or fairly suggest, in the claimed environment, an inlet air duct comprising a UV transparent material to allow the UV light produced by the top UV light source to pass therethrough, wherein said inlet air duct extends within the enclosure 

18.	Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, regarding claim 3, the prior art of record, considered to be the closest prior art, alone or in combination, fails to teach or fairly suggest a UV light sensor coupled to the conveyor and configured to measure a measured UV intensity and provide said measured UV light intensity to the control system; wherein the control system monitors the measured UV light intensity and calculates a UV light exposure value for the disinfecting conveyor system.  Claims 4-7 would be allowable for at least the reasons set forth above with regards to claim 3 by virtue of claim dependency.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796